Citation Nr: 0032504	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has legal entitlement to U. S. 
Department of Veterans (VA) benefits based on service.



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel




REMAND

In correspondence dated on September 12, 2000, the appellant 
requested a hearing.  A letter was sent to the appellant on 
October 10, 2000 requesting clarification of his  request for 
a hearing. In his response received November 13, 2000, the 
appellant related that was moving to San Jose, California and 
that he wished to have a hearing before the Board at a VA 
regional office near that city.  Accordingly, the case is 
REMANDED for the following action:

1. The RO should make arrangements for 
the appellant to have a hearing before 
a member of the Board at the Oakland, 
California, regional office. 

2. The RO should also consider whether 
the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) have 
application to this appeal. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



